Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2018

                                      No. 04-18-00258-CV

               THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS
                     ($38,400.00) UNITED STATES CURRENCY,
                                      Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00346
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due July 18, 2018. Prior to that due date, we granted
appellant’s request for a copy of the appellate record. Thereafter, on July 5, 2018, appellant filed
his appellate brief; however, the brief did not comply with Rules 9.5 or 38.1 of the Texas Rules
of Appellate Procedure. Accordingly, we struck the brief and ordered appellant to file an
amended brief on or before September 14, 2018. In that order, we also outlined which portions
of the rules the brief violated and provided appellant a copy of Rules 9.5 and 38.1.

        Thereafter, in lieu of filing an amended brief, appellant filed a series of pro se motions,
specifically a Motion for Discovery and Motion to Abate, each of which were denied. In our
order dated October 4, 2018, we reminded appellant that his amended brief was past due and
ordered his amended brief due on or before November 5, 2018. Neither the amended brief nor a
motion for extension of time was filed. Rather, appellant filed a letter requesting a new trial.

         On November 9, 2018, we ordered appellant to file on or before November 19, 2018 his
amended brief and a written response reasonably explaining his failure to timely file the
amended brief. We cautioned appellant that if he failed to file a brief and written response by the
date ordered, we would dismiss the appeal for want of prosecution. In response to our order,
appellant filed a letter, stating he has been unable to complete his amended brief because he has
been on lockdown at the prison unit he is at and therefore has not had access to the law library.
In his letter, appellant also requests an additional sixty days to file his brief.
        After consideration, we GRANT IN PART appellant’s request for an extension of time
and ORDER appellant to file his amended appellant’s brief on or before January 2, 2019. No
further extensions of time will be granted absent extraordinary circumstances. We further
caution appellant that if he fails to file a brief by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court